Citation Nr: 0901613	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an overpayment of VA nonservice-connected pension 
benefits in the amount of $130.80 was properly created.

2.  Whether termination of the veteran's nonservice-connected 
pension benefits, effective July 25, 2006, was proper.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Louis, 
Missouri that the veteran had received an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$130.80.  The veteran subsequently perfected an appeal as to 
the validity of that debt.  The issue before the Board today 
was remanded in September 2008 for further development.  This 
was accomplished, and the Board may proceed with a decision 
at this time.

As discussed in its September 2008 remand, the veteran's 
request for a waiver of this debt, received December 18, 
2006, was untimely.  See 38 C.F.R. § 1.963(b)(2) (2008) (a 
request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness).  Thus, it is unnecessary to refer 
such issue to the Committee on Waivers and Compromises at the 
RO.

The issue of whether termination of the veteran's nonservice-
connected pension benefits, effective July 25, 2006, was 
proper is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran married his current spouse in August 1990.

2.  In addition to M.S., the veteran has three dependent 
children, J. (stepchild) (born in May 1987), A. (born in July 
1988), and J.L. (born in September 1991).  

3.  For the period from October 1, 2003, through November 30, 
2005, the veteran was paid nonservice-connected VA pension 
benefits which were calculated using income received by the 
veteran, A., and J.L. from the Social Security Administration 
(SSA).  

4.  For the period from October 1, 2003, through November 30, 
2005, the veteran, his spouse, A., and J.L. all received 
benefits from the SSA.

5.  The evidence of record fails to rebut the presumption 
that the SSA payments received by A. and J.L. are reasonably 
available to the veteran; there is also no evidence of record 
indicating that the annual expenses necessary for reasonable 
family maintenance of the veteran's family exceed the sum of 
their countable annual income plus VA pension entitlement.  


CONCLUSION OF LAW

The overpayment of VA nonservice-connected pension benefits 
in the amount of $130.80 was properly created.  38 U.S.C.A. 
§§ 1521, 5110(n) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.23, 
3.57, 3.271, 3.401(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from its review that the requirements for the fair 
development of the appeal have been met in this case.

The veteran has challenged the validity of the creation of 
the overpayment of VA nonservice-connected pension benefits 
in the calculated amount of $130.80.  Pertinent to this 
appeal, the veteran does not dispute the amount of the 
overpayment; rather, he disputes the circumstances that led 
to the creation of the overpayment.  Specifically, the 
veteran asserts that the amount VA found to have been 
received by his family from the SSA was incorrect.  In his 
March 2006 notice of disagreement, the veteran stated that he 
did not receive any compensation from the SSA for his child, 
J.L.

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law (known as the maximum annual pension rate (MARP)), 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.23 (2008).  Countable income 
consists of payments of any kind from any source received 
during a 12-month annualization period (e.g., a year), unless 
specifically excluded.  38 C.F.R. § 3.271 (2008).  
Compensation from the SSA constitutes countable income.  See 
38 C.F.R. § 3.271.  A child's income will be excluded under 
certain circumstances if it is work income.  38 C.F.R. 
§ 3.272(j) (2008).  It may also be excluded from a family's 
countable income when it is either not "reasonably 
available" or hardship is established under the provisions 
of 38 C.F.R. § 3.23(d)(6).  38 C.F.R. §§ 3.323(d)(4), 
 3.272(m) (2008).  

The veteran was awarded nonservice-connected VA pension 
benefits by RO decision dated in October 2002.  The award 
letter indicates that he is being paid as a veteran with four 
dependents.  Those dependents, as described in a March 1996 
claim for compensation, include: the veteran's wife; a 
stepchild, J., born in May 1987; a child, A., born in July 
1988; and a child, J.L., born in September 1991.  The October 
2002 award letter informed the veteran that income used to 
calculate his pension benefits included SSA payments for 
himself, A., and J.L.  The veteran was notified that if there 
is any change in his family's income, to include any Social 
Security benefits, he should inform VA "right away."

The veteran's stepchild, J., turned eighteen in May 2005.  
Although the veteran 
previously asserted that J. is "seriously disabled," see VA 
Form 21-5126 received January 8, 1999, no competent evidence 
has been submitted which indicates that J. became permanently 
incapable of self-support before becoming eighteen.  See 
38 C.F.R. § 3.57 (2008).  Moreover, there is nothing to 
indicate that J. was attending school as of his eighteenth 
birthday.  Therefore, as of the date of his eighteenth 
birthday in 2005, J. is no longer a "child" under VA laws 
and regulations.  See 38 C.F.R. § 3.57(a).  Under these 
circumstances, the RO reduced the veteran's nonservice-
connected pension award to reflect the fact that as of May 
2005, he is paid as a veteran with three dependents.  See 
Award Letter dated October 8, 2002.

The veteran continued to receive nonservice-connected VA 
pension benefits based on the above income information until 
the RO ran an SSA Inquiry on the veteran and his three 
dependents in July/August 2005 (an SSA Inquiry was also run 
for J.).  At such time, it was discovered that the veteran's 
spouse had been receiving benefits from the SSA since October 
2003.  The RO's inquiry also revealed that the veteran and 
his two dependent children, A. and J.L., continued to receive 
SSA benefits.  

In September 2005, the veteran was notified of a proposed 
reduction in his VA pension benefits based on information 
received from the SSA that his wife was in receipt of SSA 
benefits as of October 2003.  The veteran was asked to inform 
VA if any of this information was incorrect; the RO requested 
that he provide VA with copies of Social Security benefit 
letters as proof of what he and his family had been 
receiving.  No information was received from the veteran, and 
in November 2005, he was notified that his VA pension 
benefits were being reduced.  An "Income Breakdown" 
explained the income used to calculate the reduction in 
benefits. 

As noted above, the veteran contends that he did not receive 
any compensation from the SSA for his child, J.L.  However, 
an August 2005 SSA Inquiry clearly shows that J.L., who is 
under the age of eighteen for the period from October 2003 
through November 2005, was in receipt of SSA benefits.  The 
veteran does not dispute the evidence showing that his wife 
and A. are receiving SSA benefits.  Furthermore, the veteran 
has not asserted that J. should not have been removed from 
his award effective in May 2005.  

Finally, the veteran has made no allegations that he 
qualifies for a hardship exclusion of his children's 
available income under the provisions of 38 C.F.R. 
§ 3.23(d)(6).  VA regulations provide for hardship exclusion 
when the evidence demonstrates that annual family expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income, to include any child's income that 
is "reasonably available," plus VA pension entitlement.  
38 C.F.R. § 3.23(d)(6).  There is a rebuttable presumption 
that all of a child's income is reasonably available to or 
for the veteran.  38 C.F.R. § 3.23(d)(4).  

The veteran indicated on his December 2006 substantive appeal 
that his entire income is used for "family survival."  
While sympathetic to the fact that this statement reflects 
that the veteran's family is on a tight budget, the Board 
concludes that this statement does not indicate that the 
veteran's income is insufficient to meet family expenses 
necessary for reasonable family maintenance.  With 
consideration of the lack of evidence indicating that A.'s 
and J.L.'s incomes are not available to meet the family 
maintenance expenses, the Board finds that a hardship 
exclusion is not for application with respect to either 
child's SSA income.  

In light of the above, the Board finds that the veteran 
received nonservice-connected VA pension benefits for the 
period from October 1, 2003, through November 30, 2005, based 
on income information that did not reflect SSA payments 
received by his spouse during this period.  Adjustment of the 
veteran's benefits to reflect an annual countable income 
which includes his wife's SSA income for this period results 
in an overpayment in the properly calculated amount of 
$130.80.  See 38 C.F.R. § 3.23, 3.271; see also VA Manual 
M21-1, Part I, Appendix B.  

The Board is sympathetic to the veteran's situation, but 
nonetheless finds that there is no interpretation of the 
facts of this case which will support a legal basis for 
favorable action with regard to his claim.  In this regard, 
the Board notes that it has given the most favorable reading 
possible to the facts of this case.  However, the above 
information clearly shows that the veteran's spouse was in 
receipt of SSA benefits for the period from October 1, 2003, 
through November 30, 2005 (in addition to the veteran and his 
dependent children, J.L. and A.).  The veteran was aware of 
the need to notify VA of any change in his family's income.  
However, he did not notify VA of this change in his spouse's 
income.  As such, he received nonservice-connected VA pension 
benefits in amount exceeding entitlement.  Accordingly, the 
overpayment of $130.80 was properly created.  In light of the 
evidence, the application of the principle of reasonable 
doubt is not appropriate in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER
The overpayment of VA nonservice-connected pension benefits 
in the amount of $130.80 was properly created and the appeal 
is denied.


REMAND

Effective July 25, 2006, the RO terminated the veteran's 
nonservice-connected pension benefits on the basis that his 
countable income exceeds the pension limit for a veteran with 
two dependents as of that date.  In December 2006, the 
veteran submitted a written statement in which he indicated, 
"I want my medical re-instated, because my yearly income 
from the SSA is only $16,128 [sic] and this is way below the 
cap that the VA set fourth [sic] for financial 
qualifications."  

The Board is of the opinion that the veteran's December 2006 
statement can be construed as expressing disagreement and a 
desire for appellate review regarding the RO's July 2006 
action terminating his nonservice-connected pension benefits.  
38 C.F.R. § 20.201 (2008).  Therefore, the Board finds that 
the veteran has filed a timely notice of disagreement.  The 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal as to the issue of whether the 
termination of nonservice-connected VA pension benefits on 
July 25, 2006, was proper.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of whether termination of the 
veteran's nonservice-connected pension 
benefits, effective July 25, 2006, was 
proper.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


